Citation Nr: 1023639	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for diabetic retinopathy.

2.  Entitlement to a higher initial rating for diabetic 
neuropathy of the right upper extremity evaluated as 
noncompensable from August 26, 2003 to October 20, 2008, and 
as 30 percent disabling beginning October 21, 2008.

3.  Entitlement to a higher disability rating for diabetic 
neuropathy of the left upper extremity evaluated as 
noncompensable from August 26, 2003 to October 20, 2008, and 
evaluated as 20 percent disabling beginning October 21, 2008.

4.  Entitlement to an initial disability rating in excess of 
60 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for coronary artery disease and assigned an initial 
disability evaluation of 30 percent, effective July 24, 2003.  
In addition, this rating decision granted separate ratings 
for diabetic retinopathy and diabetic neuropathy of the upper 
extremities, evaluated as noncompensable, effective August 
26, 2003. 

In a September 2004 rating decision, the initial disability 
rating for coronary disease was increased to 100 percent from 
July 24, 2003 to September 30, 2004; and to 60 percent, 
effective October 1, 2004.

In January 2008, the Board remanded these matters for 
additional development and adjudication.

A February 2009 rating decision increased the initial rating 
for diabetic peripheral neuropathy to 30 percent for the 
right upper extremity and to 20 percent for the left upper 
extremity, effective October 21, 2008.  This decision 
resulted in a combined rating of 100 percent.

The Veteran was granted a total rating based on individual 
unemployability (TDIU) from October 1, 2003 to October 21, 
2008.  The Veteran was assigned a 100 percent schedular 
rating from October 21, 2008.

This matter was remanded by the Board in August 2009 for 
additional development.

The issues of entitlement to an initial compensable 
disability evaluation for diabetic retinopathy and 
entitlement to an initial disability evaluation in excess of 
60 percent for coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2.  For the period from August 26, 2003 to October 20, 2008, 
diabetic neuropathy of the Veteran's right upper extremity 
was manifested by mild incomplete paralysis of the median 
nerve.

3.  For the period beginning October 21, 2008, diabetic 
neuropathy of the Veteran's right upper extremity has been 
manifested by moderate incomplete paralysis.

4.  For the period from August 26, 2003 to October 20, 2008, 
diabetic neuropathy of the Veteran's left upper extremity was 
manifested by mild incomplete paralysis of the median nerve.

5.  For the period beginning October 21, 2008, diabetic 
neuropathy of the Veteran's left upper extremity has been 
manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  For the period from August 26, 2003 to October 20, 2008, 
the criteria for a compensable evaluation of the Veteran's 
diabetic neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2009).

2.  For the period beginning October 21, 2008, the criteria 
for an evaluation in excess of 30 percent of the Veteran's 
diabetic neuropathy of the right upper extremity have not 
been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

3.  For the period from August 26, 2003 to October 20, 2008, 
the criteria for an evaluation of 10 percent of the Veteran's 
diabetic neuropathy of the left upper extremity have been 
met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8515.

4.  For the period beginning October 21, 2008, the criteria 
for an evaluation in excess of 20 percent of the Veteran's 
diabetic neuropathy of the left upper extremity have not been 
met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  No claims of prejudice have been 
made in this case.  Accordingly, no additional development is 
required with respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, 
including service records and records of post service 
treatment.  Additionally, the Veteran was afforded VA 
examinations in response to his claim.  

In its August 2009 remand, the Board instructed the RO/AMC to 
secure additional VA treatment records and associate them 
with the claims folder.  Subsequent to this action, the 
claims folder was to be returned to the 2008 VA examiners for 
review with an addendum or additional opinion, if warranted.  
This was done.  Therefore,  the Board finds that the RO/AMC 
substantially complied with the Board's remand instructions 
regarding the issues of diabetic neuropathy of the left and 
right upper extremities. See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required where there was 
substantial compliance with Board's remand instructions).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's bilateral upper extremity diabetic neuropathy 
is currently evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, pertaining to impairment of the median nerve.

A 10 percent rating is warranted for both the major and minor 
hand when there is mild incomplete paralysis of the median 
nerve. 

For moderate incomplete paralysis, a 30 percent rating is 
assigned for the major hand and a 20 percent rating is 
assigned for the minor hand. 

For severe incomplete paralysis, a 50 percent rating is 
assigned for the major hand and a 40 percent rating is 
assigned for the minor hand. 

A 70 percent rating is assigned for complete paralysis of the 
median nerve on the major side with manifestations such as 
the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances. 

Complete paralysis of the minor hand is rated as 60 percent 
disabling.

The Veteran has been found to have impairment of the median 
and ulnar nerves.  The rating criteria for ulnar nerve 
impairment are contained in 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2009).  The same evaluations are provided for 
complete and partial paralysis of that nerve as are provided 
for the median nerve under Diagnostic Code 8515.   

The question arises as to whether the Veteran should be 
provided separate ratings for the ulnar and median nerve 
impairments.  In general separate disabilities arising from 
the same disease entity are to be assigned separate 
disability ratings.  38 C.F.R. § 4.25(b) (2009).  Evaluation 
of the same disability under various diagnoses is, however, 
to be avoided.  38 C.F.R. § 4.14 (2009).  

Two diagnoses constitute the same disability for purposes of 
38 C.F.R. § 4.14, if any of the symptomatology overlaps.  
Amberman v. Shinseki, 570 Fed. Cir. 1370, 1381 (Fed. Cir. 
2009).  The criteria for evaluating median and ulnar nerve 
disabilities overlap.  For instance, both weakened flexion of 
the wrist.  Diagnostic Codes 8515, 8516.  Separate ratings 
for ulnar and median nerve impairment would thus constitute 
prohibited pyramiding.  Id., Esteban v. Brown, 6 Vet. App. 
259 (1994).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2009).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

Background

In an August 2003 VA primary care interim note, the examiner 
stated that the Veteran's fourth and fifth digits of the left 
hand had become numb and cold, and he concluded this was most 
likely secondary to a neuropathy.

At a September 2003 VA cardiology follow-up visit, the 
Veteran reported numbness in the fourth and fifth digits of 
his left hand since bypass surgery, and that these fingers 
felt very cold.  The examiner reported probable post 
operative ulnar neuropathy of the left hand.

In October 2003, the Veteran underwent a VA examination, 
where he described paresthesias radiating down the hands and 
feet, a tingling sensation at times, with pain more prominent 
in the feet.  The examiner noted handgrip strength was 
preserved at 5/5 and a sensory examination was unremarkable.  
The examiner diagnosed the Veteran with coronary artery 
disease, secondary to type II diabetes with status post 
bypass surgery; a moderate degree of diabetic polyneuropathy 
with absent ankle reflexes, decreased sensation in a stocking 
distribution; a history suggestive of early neuropathy of the 
hands, but no evidence of fatigability or incoordination, and 
no physical objective evidence at this point.  

VA treatment records dated from October 2003 to April 2004 
and June 2004 to November 2004, VA are negative for any 
complaints or treatment associated with neuropathy of the 
upper extremities.

A June 2005 VA primary care follow-up note shows that the 
Veteran reported no paresthesias and the examiner reported 
that there was no edema, pedal pulses were intact, and there 
was no sensory loss in the extremities.  The examiner did 
note a fine resting tremor of the hands bilaterally.

In an August 2005 VA primary care follow-up notation, the 
examiner stated the Veteran had a mild postural and action 
tremor which was likely due to medication.  The Veteran 
indicated that he was in the process of being "weaned" off 
the medication. 

In September 2007, the Veteran underwent a neurology 
consultation due to an abnormal CT scan of the head.  He 
reported no complaints, including sensory complaints.  The 
examiner stated that the Veteran had a normal neurologic 
examination.  

VA treatment records dated from May 2008 to September 2009, 
are negative for any complaints or treatment associated with 
neuropathy of the upper extremities.

In October 2008, the Veteran underwent a VA examination.  The 
examiner noted the Veteran had type II diabetes mellitus and 
reported developing neuropathy of the hands.  The Veteran 
described numbness with a tingling sensation in the hands.  
He also reported that he dropped things.  The examination 
revealed diminished monofilament sensation in a glove 
distribution, depressed brachial radialis reflex, and 
impaired temperature sensation.  Hand strength was 4/5.  The 
examiner stated the Veteran had a moderate degree of diabetic 
polyneuropathy in both hands, involving the median and ulnar 
nerves bilaterally, and it was at least as likely as not 
secondary to his diabetes.

In October 2009, the VA examiner submitted an addendum to the 
October 2008 VA peripheral neuropathy examination.  The 
examiner noted the claims file was available and reviewed.  
The examiner opined that the Veteran's moderate degree of 
diabetic polyneuropathy involving the ulnar and median nerves 
of both hands that was at least as likely as not due to type 
II diabetes mellitus as noted in the October 2008 
examination.

Analysis
Right Upper Extremity

For the Period August 26, 2003 to October 20, 2008

Although the Veteran initially reported problems only with 
the left hand, later in 2003, he reported paresthesias 
radiating down the hands with a tingling sensation.  

The examiner did find that there probably was an early 
neuropathy in the upper extremities, and this finding 
suggests the presence of at least a mild disability in the 
right upper extremity.  Subsequent treatment records did not 
continue to document right upper extremity neuropathy, but 
the Veteran did not undergo evaluations specifically for 
diabetic neuropathy.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that mild incomplete 
paralysis was present throughout this period.

While the examiner reported "moderate" polyneuropathy, this 
finding was reported in the context of the absent ankle 
reflexes and was a reference to neuropathy in the lower 
extremities.  As noted, the examiner found only early 
neuropathy in the upper extremities.

During this period the findings were at most sensory, and 
intermittent.  The evidence is against a finding of moderate 
incomplete paralysis.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The evidence is against a 
finding that the Veteran's diabetic neuropathy of the right 
upper extremity meets or approximates the criteria for a 
higher initial rating.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21.

For the period beginning October 21, 2008

A higher initial rating for the period beginning October 21, 
2008, would require severe incomplete paralysis.  Diagnostic 
Code 8515.

The VA examiner found only a "moderate" degree of diabetic 
polyneuropathy involving both hands, and the median and ulnar 
nerves bilaterally.  While this opinion is not dispositive, 
it is supported by the finding of 4/5 strength (consistent 
with the Veteran's reports of dropping things) in the hands 
and otherwise only sensory manifestations; as well as by the 
absence of significant complaints or treatment in the 
outpatient treatment records.  

The Veteran described numbness involving his hands along with 
a tingling sensation in the hands and an examination revealed 
diminished monofilament sensation in a glove distribution, 
depressed brachial radialis reflex, and impaired temperature 
sensation.  

The most recent VA examiner indicated only a moderate degree 
of diabetic polyneuropathy; therefore an increased disability 
evaluation is not warranted. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The evidence is against a 
finding that the Veteran's diabetic neuropathy of the right 
upper extremity meets or approximates the criteria for an 
increased rating.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21.

Left Upper Extremity

For the Period August 26, 2003 to October 20, 2008

During this period the Veteran experienced numbness and 
coldness in his left hand with tingling and paresthesias.  
These complaints and sensory impairments warrant a conclusion 
that the Veteran had mild incomplete paralysis of the left 
upper extremity.  However, handgrip strength was full at 5/5 
and actual sensory examinations were unremarkable.  

Indeed as previously noted, treatment records showed no 
complaints or findings.

The effects of the left upper extremity symptoms, when 
considered together, are consistent with mild incomplete 
paralysis of the median nerve, and as such warrant a 10 
percent rating under Diagnostic Code 8515.

However, an evaluation in excess of 10 percent for the left 
upper extremity is not warranted.  Moderate impairment, as 
would warrant a 20 percent evaluation for the left hand, has 
not been demonstrated. While the Veteran has reported 
numbness, coldness, and tingling, there were no findings of 
loss of motor strength or function.  

The weight of the evidence is against a finding that the 
disability was more than mild.

Resolving all doubt in the Veteran's favor, the record 
supports a 10 percent rating for diabetic neuropathy of the 
left upper extremity effective from August 26, 2003 to 
October 20, 2008


For the period beginning October 21, 2008

The October 2008 examination shows that the Veteran was also 
found to have moderate diabetic neuropathy.  Again, as noted 
above, while the Veteran has reported numbness, coldness, and 
tingling, there has been no objective finding of loss of 
motor strength or function. 

In order to warrant an increase, the Veteran would need to 
show severe, incomplete neuropathy.  The evidence of record 
does not reflect this level of severity, in particular, the 
most recent VA examination indicates only a "moderate" 
neuropathy and therefore, a rating higher than 20 percent is 
not warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The evidence is also 
against a finding that the diabetic neuropathy of the left 
upper extremity meets or approximates the criteria for a 
higher initial rating.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21.



Extra-Schedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

As discussed above the Veteran's disability is manifested 
primarily by complaints of pain.  Pain and other functional 
limitations are contemplated by the rating criteria.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a.  There has been 
no allegation or evidence of factors that are outside the 
rating schedule.  As such, referral for extraschedular 
consideration is not warranted.  

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating. Rice v. Shinseki, 22 Vet. App. 447 
(2009). TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran was granted a temporary total rating for the 
period from July 24 to September 30, 2003; a total rating 
based on individual unemployability (TDIU) from October 1, 
2003 to October 21, 2008; and a 100 percent schedular rating 
from October 21, 2008.  He was either entitled to a 100 
percent rating or TDIU during the entire appeal period.  
Further consideration of TDIU is therefore, not warranted.








ORDER

For the period from August 26, 2003 to October 20, 2008, a 10 
percent rating for diabetic neuropathy of the right upper 
extremity is granted.

For the period beginning October 21, 2008, a rating in excess 
of 30 percent for diabetic neuropathy of the right upper 
extremity is denied.

For the period from August 26, 2003 to October 20, 2008, a 10 
percent rating for diabetic neuropathy of the left upper 
extremity is granted.

For the period beginning October 21, 2008, a rating in excess 
of 20 percent for diabetic neuropathy of the left upper 
extremity is denied.


REMAND

In its August 2009 remand, the Board noted that the Veteran's 
representative contended outstanding VA treatment records 
existed and were not associated with the claims file and that 
VA examinations conducted in 2008 were therefore inadequate 
due to the examiners not having access to all treatment 
records.  The Board instructed the RO/AMC to obtain VA 
treatment records at the Philadelphia VA Medical Center 
subsequent to November 2004 in accordance with 38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).  These records were obtained and 
associated with the claims folder.

The Board instructed that once the records were obtained, the 
claims folder with the newly obtained records were to be 
referred back to the examiners who conducted the January 2008 
and October 2008 VA examinations for review, the examiners 
were to review the records, note such review and add any 
additional comments that were deemed warranted.

The RO stated in its December 2009 supplemental statement of 
the case that a VA examiner reviewed the claims file, but 
this notation referred to the October 2009 addendum from the 
neurologic examiner.  There is no notation by the examiners 
who conducted the heart and diabetic retinopathy examinations 
that they reviewed the newly acquired records.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The claims folders should be 
referred to the examiners who conducted 
the January 2008 and October 2008 VA 
examinations for review.  The examiners 
should note that the records were 
reviewed and add any additional 
comments that they deem warranted.

If the previous examiners are not 
available, the claims folder should be 
provided to a physician with the 
necessary expertise to render a medical 
opinion in this case.

The examiner should review the claims 
files, including any newly acquired 
treatment records, to determine whether 
any modifications or addendums are 
required to the October 2008 reports.  
If the examiner determines that no 
modifications or addendums are 
required, he or she should so indicate.

2.  If the benefits are not fully 
granted, issue a supplemental statement 
of the case.  The case should then be 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


